Citation Nr: 0821750	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  06-25 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right shoulder.  

2.  Entitlement to service connection for hearing loss.  

3.  Entitlement to service connection for arthritis of the 
hands.  

4.  Entitlement to service connection for arthritis of the 
knees.  

5.  Entitlement to service connection for arthritis of the 
lumbar spine.  

6.  Entitlement to service connection for arthritis of the 
cervical spine.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his nephew


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1942 to November 
1945 and from April 1950 to February 1954.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection hearing loss and 
arthritis of the hands, knees, right shoulder, lumbar spine, 
and cervical spine.  

In May 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  During the hearing, the veteran 
waived initial RO consideration of the new evidence submitted 
in conjunction with the hearing.  38 C.F.R. § 20.1304(c) 
(2007).  

A motion to advance this case on the Board's docket was 
received and granted by the Board in June 2008, for good 
cause.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2007).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Competent evidence of a diagnosis for arthritis of the 
right shoulder is not of record.

3.  Competent and credible evidence of hearing loss in 
service, manifestations of sensorineural hearing loss within 
one year following the veteran's discharge from service, or 
of a nexus between the post service hearing loss disability 
and service, is not of record.  

4.  Competent and credible evidence of arthritis of the hands 
in service, manifestations of arthritis of the hands within 
one year following the veteran's discharge from service, or 
of a nexus between the post service arthritis of the hands 
and service, is not of record.

5.  Competent and credible evidence of arthritis of the knees 
in service, manifestations of arthritis of the knees within 
one year following the veteran's discharge from service, or 
of a nexus between the post service arthritis of the knees 
and service, is not of record.  

6.  Competent and credible evidence of arthritis of the 
lumbar spine in service, manifestations of arthritis of the 
lumbar spine within one year following the veteran's 
discharge from service, or of a nexus between the post 
service arthritis of the lumbar spine and service, is not of 
record.  

7.  Competent and credible evidence of arthritis of the 
cervical spine in service, manifestations of arthritis of the 
cervical spine within one year following the veteran's 
discharge from service, or of a nexus between the post 
service arthritis of the cervical spine and service, is not 
of record.    





CONCLUSIONS OF LAW

1.  Arthritis of the right shoulder was not incurred in or 
aggravated by military service, nor may in-service incurrence 
be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2007).  

2.  Hearing loss was not incurred in service or aggravated by 
military service, nor may in-service incurrence be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.385 (2007).

3.  Arthritis of the hands was not incurred in or aggravated 
by military service, nor may in-service incurrence be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2007).

4.  Arthritis of the knees was not incurred in or aggravated 
by military service, nor may in-service incurrence be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2007).

5.  Arthritis of the lumbar spine was not incurred in or 
aggravated by military service, nor may in-service incurrence 
be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2007).

6.  Arthritis of the cervical spine was not incurred in or 
aggravated by military service, nor may in-service incurrence 
be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Decision  

The veteran contends that service connection is warranted for 
his hearing loss and arthritis of the hands, knees, right 
shoulder, lumbar spine, and cervical spine.  During the May 
2008 hearing, the veteran testified that the rigor of 
activities during military training placed stress on his 
body, which eventually led to arthritis.  He explained that 
serving as an instructor and standing eight hours a day, as 
well as constantly running on a commando course added 
additional stress to his body, which caused the development 
of arthritis in his hands, knees, shoulder, neck, and back.  
He further added that the exposure to excessive noise from 
loud engines while serving on the flight line caused hearing 
loss.  The veteran asserts that service connection is 
warranted for hearing loss and arthritis of the hands, knees, 
right shoulder, lumbar spine, and cervical spine.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection for arthritis 
may be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The Court has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385, which 
provide:  

For the purpose of applying the laws administered 
by VA, impaired hearing will be considered to be a 
disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 
percent.

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 0 
to 20 dB, and higher threshold levels indicate some degree of 
hearing loss).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Arthritis of the Right Shoulder

The Board has carefully reviewed the evidence of record and 
finds that a preponderance of the evidence is against the 
grant of service connection for arthritis of the right 
shoulder.  While the veteran is competent to allege that he 
had right shoulder problems in service, the service treatment 
records do not substantiate that allegation.  Service 
treatment records are negative for treatment, complaints, or 
diagnosis of a right shoulder condition, and prior to 
discharge, a February 1954 clinical examination of the 
veteran revealed no abnormalities associated with the upper 
extremities.  

Furthermore, there is no competent evidence of a current 
disability related to arthritis of the right shoulder.  Post 
service treatment records contain no complaints, treatment, 
or a diagnosis related to arthritis of the right shoulder.  
There has been no showing in the veteran's service treatment 
records and post service treatment records of arthritis of 
the right shoulder.  The veteran has not brought forth 
competent evidence from a medical professional of a 
"disability" stemming from a right shoulder condition 
during service, and service connection for the claimed 
condition cannot be granted.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (Court stated "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability," and held "[i]n the absence of proof of a 
present disability[,] there can be no valid claim"); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Thus, 
in the absence of proof of a present disability for the 
claimed condition, there is no valid claim presented.  

In the alternative, even if the Board assumes, without 
conceding, that the veteran has arthritis of the right 
shoulder, the requirements for service connection still are 
not met.  The veteran has not brought forth competent 
evidence that his right shoulder arthritis was incurred 
during his active service.  There is no competent and 
credible opinion in the claims file that has attributed the 
veteran's claimed condition to service.  

The Board does not doubt the sincerity of the veteran's 
beliefs that he has arthritis of the right shoulder.  
However, although the veteran is competent to describe 
symptoms observable to a lay person, he is without the 
appropriate medical training and expertise to offer an 
opinion on a medical matter, to include the diagnosis of a 
specific disability.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

Accordingly, for the reasons stated above, the Board finds 
that a preponderance of the evidence is against the claim for 
service connection for arthritis of the right shoulder, and 
there is no doubt to be resolved.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  

B.  Hearing Loss

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for hearing loss.  The veteran is 
competent to allege that he experienced hearing problems 
while in service; however, his assertions are not credible.  
The veteran's statements are inconsistent with the objective 
evidence of record.  The veteran's February 1954 physical 
examination prior to discharge is silent for such complaints 
of hearing loss, and the examination report reflected no ear, 
nose, or throat abnormalities.  Additionally, whispered voice 
and spoken voice testing were preformed at that time, which 
revealed that his hearing was normal (15/15) bilaterally.

Based upon the evidence in the claims file, the first time 
the veteran's hearing loss is shown is in a March 2004 VA 
outpatient treatment record, which is many years following 
the veteran's discharge from service.  That report and other 
post service reports do not attribute hearing loss to 
service.

The Board acknowledges that the veteran has contended, in 
essence, that his hearing loss has existed since his military 
service.  The veteran is also competent to state that he was 
exposed to acoustic trauma while working on the flight line.  
Additionally, the Board, is of course, aware of the 
provisions of 38 C.F.R. § 3.303(b), relating to chronicity 
and continuity of symptomatology; however, there is no 
objective medical evidence of record of hearing loss being 
caused by inservice noise exposure during service or 
immediately thereafter.  In this regard the Board also notes 
that the absence of evidence in support of an alleged fact 
clearly is an evidentiary circumstance that weighs against 
the existence of the alleged fact.  Forshey v. Principi, 284 
F.3d 1335, 1363 (Fed. Cir. 2002) (holding that negative 
evidence means that "which tends to disprove the existence 
of an alleged fact").  Moreover, in Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000), the Court held that "evidence of 
a prolonged period without medical complaint can be 
considered, along with other factors concerning the veteran's 
health and medical treatment during and after military 
service."  Id. at 1333.  Given the negative service 
treatment records, the absence of complaint or treatment 
until many years after service, and the absence of any 
medical evidence showing continuity of symptomatology, the 
Board finds that the evidence weighs against the veteran's 
claim.  See Voerth v. West, 13 Vet. App. 117, 120- 21 (1999) 
(there must be medical evidence on file demonstrating a 
relationship between the veteran's current disabilities and 
the claimed continuous symptomatology, unless such a 
relationship is one as to which a lay person's observations 
is competent).  Thus, there is no competent medical evidence 
that any complaints in service or continuity of 
symptomatology since service, or relates the veteran's 
hearing loss to his military service.  Without evidence of a 
nexus between the veteran's military service and his hearing 
loss, service connection for hearing loss must be denied.

The Board is aware of the veteran's contentions that his 
hearing loss is somehow etiologically related to service.  
However, competent medical evidence is required in order to 
grant service connection for the claim.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 92 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

The Board finds that the veteran's claim for service 
connection for hearing loss cannot be granted because there 
is no evidence of hearing loss at the time he separated from 
service, no evidence of manifestations of sensorineural 
hearing loss to a compensable degree within one year 
following his discharge from service, no evidence of 
continuity of symptomatology of hearing loss from the time he 
separated from service until the first objective showing of 
hearing loss, and no competent evidence of a nexus between 
his hearing loss and his active military service.

Accordingly for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for hearing loss, and there is no doubt 
to be resolved.  See Gilbert, 1 Vet. App. at 55.

C.  Arthritis of the Hands, Knees, Lumbar Spine, and Cervical 
Spine

Due to the similar medical history and evidence related to 
the claims, as well as the similar disposition of the 
remaining issues, the Board will address them in a common 
discussion.  

As previously mentioned, the Court has held that generally, 
to prove service connection, a claimant must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Pond v. 
West, 12 Vet. App. 341, 346 (1999); see also Rose v. West, 11 
Vet. App. 169, 171 (1998).  

The Board finds that it is clear from the evidence of record 
that the veteran has competent medical diagnoses for 
arthritis of the hands, knees, lumbar spine, and cervical 
spine.  A June 2006 private medical statement states that the 
veteran has "severe disabling arthritis of his knees, hands, 
and spine."  

The question of whether the veteran's current diagnoses had 
their onset in service or whether they are otherwise related 
to active service, involves competent medical evidence as to 
medical causation.  Service treatment records are negative 
for any complaints, treatment, or diagnosis of arthritis of 
the hands, knees, and spine, and clinical evaluation of the 
upper extremities, lower extremities, and spine during the 
veteran's discharge examination in February 1954 were noted 
as being normal.  

Post service treatment records reflect continuing complaints 
and treatment for arthritis of the hands, knees, and the 
spine.  Private treatment records beginning in July 1997 note 
arthritis of the right knee.  X-rays of the right knee 
revealed mild degenerative changes of the right knee.  
Thereafter, an April 2004 private medical record notes that 
x-rays of the neck revealed an advanced degree of 
osteoarthritis.  Similarly, x-rays of the cervical spine 
taken in April 2004 reflect advanced degenerative disc 
disease at C4-5 and moderate at C5-6.  X-rays of the lumbar 
spine were performed in July 2004 which showed mild 
levoscoliotic deformity through the lumbar centra and Grade I 
spondylolisthesis at L4-5 attributed to arthritic findings at 
the neural arch elements.  Finally, as previously stated, a 
June 2006 private medical statement notes that the veteran 
has arthritis of the knees, hands, and spine.  

Based upon the evidence in the claims file, the first time 
the veteran's arthritis of the hands, knees, lumbar spine, 
and cervical spine are shown is decades after service.  This 
gap of so many years in the record militates against a 
finding that the veteran's arthritis of the hands, knees, 
lumbar spine, and cervical spine were caused during service, 
and also rebuts any assertion of continuity of symptomatology 
since separation from service.  There is no corroborating 
evidence of continuity of symptomatology from the time the 
veteran separated from service until approximately 1997.  See 
38 C.F.R. § 3.303(b); see also Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (to the 
effect that service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service).  Given the negative service medical records, 
the absence of complaint or treatment until many years after 
service, and the absence of any medical evidence relating the 
veteran's symptoms to service, the Board finds that the 
evidence weighs against the veteran's claims.  Continuity of 
symptomatology has not been established.  There is no 
probative medical evidence suggesting a link between the 
veteran's period of service and his arthritis of the hands, 
knees, lumbar spine, and cervical spine.  

The Board is aware of the veteran's contentions that his 
arthritis of the hands, knees, lumbar spine, and cervical 
spine are somehow etiologically related to service; however, 
as the record does not reflect that the veteran possesses a 
recognized degree of medical knowledge, his assertions as to 
the existence, nature and etiology of the current diagnoses 
is of no probative value.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Without evidence of hand, knee, and spine 
problems in service, without evidence of degenerative joint 
disease (arthritis) within the first post-service year, and 
with the evidence of a prolonged period without medical 
complaint, service connection for such disabilities is not 
warranted.  

The preponderance of the evidence is against the claims for 
service connection for arthritis of the hands, knees, lumbar 
spine, and cervical spine, and there is no doubt to be 
resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by the October 2004 letter sent to the veteran.  In 
the October 2004 letter, VA informed the veteran that in 
order to substantiate a claim for service connection, the 
evidence needed to show he had a current disability, a 
disease or injury in service, and evidence of a nexus between 
the post service disability and the disease or injury in 
service, which was usually shown by medical records or 
medical opinions.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letter stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  Finally, he was told to submit any evidence in 
his possession that pertained to the claims.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, a March 2006 letter to the 
veteran included the type of evidence necessary to establish 
a disability rating and effective date for the disabilities 
on appeal.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the veteran's service 
treatment records, VA outpatient treatment records from March 
2004 to August 2004, and private treatment records from July 
1997 to June 2006.  The Board notes that in the April 2008 
statement submitted by the veteran's representative, the 
representative refers to private medical statements submitted 
by Dr. H. and Dr. A. regarding the veteran's claim of service 
connection for hearing loss.  While the Board acknowledges 
the representative's assertions pertaining to these 
statements, it appears that they are inconsistent with the 
specific facts of this case.  The veteran has made no mention 
of these statements in any of his personal statements or 
during his May 2008 hearing.  Additionally, the 
representative references the veteran's April 1947 separation 
examination; however, the veteran separated from service in 
November 1945 and February 1954.  There is no April 1947 
separation examination of record.  As such, the Board finds 
all records necessary to adjudicate the veteran's claims have 
been obtained.  

Although an examination or an opinion was not obtained in 
connection with the veteran's claims on appeal, the Board 
finds that VA was not under an obligation to provide an 
examination, as such is not necessary to make a decision on 
the claims.  Specifically, under the statute, an examination 
or opinion is necessary to make a decision on the claim when 
the record (1) contains competent evidence that the claimant 
has a current disability or persistent or recurrent symptoms 
of the disability; (2) contains evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).

Here, the evidence does not indicate that the veteran's 
claimed conditions may be associated with his active service.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was 
not required to provide the veteran with a medical 
examination absent a showing by the veteran of a causal 
connection between the disability and service).  In this 
case, the veteran has not brought forth evidence suggestive 
of a causal connection between the claimed conditions and 
service.  The RO informed the veteran that he would need 
medical evidence of a relationship between his claimed 
conditions and service, and the veteran has not provided such 
evidence or indicated where such evidence may be found.  
Furthermore, unlike Wells, the veteran did not submit 
evidence of a current disability regarding his claim for 
arthritis of the right shoulder, although he was advised to 
submit or identify such evidence by the RO.  

The Board has considered the case of Charles v. Principi, 16 
Vet. App. 370 (2002) wherein the Court held that, under 38 
U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence, [including 
statements of the claimant]," and where, the claimant had 
been diagnosed to have tinnitus, and had proffered competent 
lay evidence that he had had continuous symptoms of the 
disorder [i.e., ringing in the ears] since his discharge.  
Because there was evidence of record satisfying two of the 
requirements of the statute, i.e., competent evidence of a 
current disability and evidence indicating an association 
between the appellant's disability and his active service, 
but there was not of record, as relied upon in part by the 
Board in denying his claim, competent medical evidence 
addressing whether there is a nexus between his tinnitus and 
his active service, VA was to provide the claimant with a 
medical "nexus" examination.  However, unlike Charles, in 
this case, there is no competent evidence of the veteran's 
disabilities relating to service and no competent evidence of 
a current right shoulder arthritis disability.  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  


ORDER

Entitlement to service connection for arthritis of the right 
shoulder is denied.  

Entitlement to service connection for hearing loss is denied.  

Entitlement to service connection for arthritis of the hands 
is denied.  

Entitlement to service connection for arthritis of the knees 
is denied.  

Entitlement to service connection for arthritis of the lumbar 
spine is denied.  

Entitlement to service connection for arthritis of the 
cervical spine is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


